COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-11-00240-CR


MELINDA PENA DUQUE                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                  STATE


                                    ------------

   FROM THE CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered the “Motion To Dismiss Appeal” filed by appellant

Melinda Pena Duque, pro se. No decision of this court having been delivered

before we received this motion, we grant the motion and dismiss the appeal.

See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

      1
       See Tex. R. App. P. 47.4.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 21, 2011




                           2